Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 14, 1995, convicting him of manslaughter in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*514Ordered that the judgment is affirmed.
The defendant maintains that the jury’s rejection of his defense of justification was against the weight of the evidence. This contention is without merit. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 96; People v Sneed, 233 AD2d 410; People v Lemaire, 187 AD2d 532, 533). Its determination should be accorded great weight on appeal and should not be distubed unless clearly unsupported by the record (see, People v Sneed, supra; People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisifed that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
There is no merit to the defendant’s further contention that the court improperly adjudicated him a second violent felony offender on the ground that the predicate felony was based upon a coerced plea of guilty. It was not coercive for the court to have remarked in the prior case that if the defendant were to be convicted after trial, it would impose a sentence close to the maximum allowable under the law (see, People v Jones, 232 AD2d 505; People v Cornelio, 227 AD2d 248; People v Stephens, 188 AD2d 345, 346).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Smith, 222 AD2d 535), and, in any event, is without merit. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.